DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:  No. 20 seen in paragraph 269.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Paragraph 6, Line 1:  The article “a” should be deleted to agree with the plural object “sources”.
Paragraph 211, Line 8:  The word “personal” should be replaced with –personnel--.
Paragraph 212, Line 1:  The verb “uses” should be replaced with –use--.
Paragraph 227, Line 6:  The verb “implement” should be replaced with the verb –implemented--.
Paragraph 250, Line 1:  The word “Bach” should be replaced with –Batch--.
Paragraph 254, Line 1:  It appears a word –on—is missing before the phrase “the type of threat”.
Paragraph 260, Line 5:  There appears to be a word missing before the phrase “two categories”.
Paragraph 270, Line 3:  The phrase “have has” does not appear correct.
Paragraph 278, Line 3:  The verb “provides” should read –provide—to agree with the verbs “load” and “apply” in the same sentence.
Paragraph 284, Line 4:  The article “a” is not needed as the sentence mentions plural “representations”.
Paragraph 285, Line 1:  The verb “perform” should be replaced with the verb –performing--.
Paragraph 286, Line 3:  The selected categories are found in step 1011, not 1018.
Paragraph 311, Line 3:  The step referred to here should be 1514, not 1415.
Paragraph 328, Line 8:  The verb “processes” should read with –process--.
Paragraph 329, Line 6:  The word “Hurricanes” should be lowercase.
Paragraph 336, Line 4:  There is no closing parenthesis to match the opening one in this line.
Paragraph 338, Line 3:  The weather threat generator is numbered –1822--, not “2208”.
Paragraph 350, Line 2:  There are no normal weather rules numbered “2404” anywhere in the drawings.
Paragraph 357, Line 1:  There is no step “2508” in Figure 18E.
Paragraph 357, Lines 3 and 7:  There are no weather correlation rules numbered “2304” in the drawings.
Paragraph 360, Lines 5 and 6:  There are no steps “2604” and “2402” in Figure 18F.
Paragraph 362, Line 3:  There is no step “2610” in Figure 18F.
Paragraph 362, Line 5:  There is no building asset risk model numbered “1812” in the drawings.
Paragraph 374, Line 1:  The word “processes” should be replaced with –process--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 11-14, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koskas et al [US 2017/0188216] (supplied by applicant).
For claim 1, the management system taught by Koskas includes the following claimed subject matter, as noted, 1) the claimed one or more computer-readable storage media is met by the processor (Paragraph 48) that executes a software program that includes program instructions, causing the processor to 2) receive threat events from one or more data sources (Nos. 22, 28) indicating a potential threat to at least one of buildings, building equipment, people, or spaces within a building, each threat event comprising a description (Paragraph 29: system of the present invention can identify passively and automatically assert an emergency situation regarding a certain subscriber), 3) determine whether the description for the threat event corresponds to one of a plurality of predefined threat categories (Paragraph 29: the system of the present invention can automatically identify and categorize the abnormal situation), 4) in response to determining the description corresponds to one of the predefined threat categories, generate a standardized threat object for the threat event using the corresponding predefined threat category (Paragraph 29: automatically call the right emergency call-center, in one example, to the police and ambulance for helping the injured subscriber; the system can provide information to the emergency call-center about the present situation of the subscriber and regarding the abnormal event category and real time report from the subscriber’s location), and 5) in response to determining the description does not correspond to one of the predefined threat categories (Paragraph 43: another type of report may be sent to the server from the client is a description of a subscriber where the server needs to interpret the situation out of the user description), 6) process the description using a natural language processing engine to identify one of the predefined threat categories to be assigned (Paragraph 34: server No. 26 will analyze the audio content data and the subscriber’s voice in order to determine and categorize the type and reliability of the emergency situation by using speech to text and sentiment analysis; the notification can be translated from the subscriber’s recorded message into the local language; Paragraph 43: the server can interpret and analyze the situation by machine learning, the server can be “trained” to recognize key words; “entering listening mode” report to start analyzing the received data in order to help determine how the report will be handled), and 7) generate a standardized threat object for the threat event using the predefined threat category identified by the natural language processing engine (Paragraph 43: “key words that will match to the fixed reports”; the machine learning unit can gather and learn additional information from communication device sensors and external databases before the system enters into an emergency mode of operation and classify and categorize the emergency situation).
For claim 2, the claimed direct mapping can be met by the “fixed reports” mentioned in the rejection above.  Also, the server (No. 26) of Koskas can route the emergency situation to the relevant call center by adding subscriber details, current location and other details that can help categorize the emergency situation and provide a full “picture” to the call center (Paragraph 34).
For claim 3, the subscriber communication device (No. 22) has at least one sensor, including a heart rate sensor (No. 114), fingerprint sensor (No. 116), gyroscope (No. 118), accelerometer (No. 120), and GPS (No. 126).
For claim 4, the claimed historical threat data is achieved using the saved data (Paragraph 43) in server databases.  Also, the server (No. 26) of Koskas includes a machine learning unit that will have a constant developing algorithm that decides what information to save and where, what will be analyzed first and compared to what, and when to classify the situation as an emergency and there signal the insights to the right emergency call-center.
For claim 11, the method for a risk analysis taught by Koskas includes the following claimed steps, as noted, 1) the claimed receive threat events from one or more data sources (Nos. 22, 28) indicating a potential threat to at least one of buildings, building equipment, people, or spaces within a building, each threat event comprising a description (Paragraph 29: system of the present invention can identify passively and automatically assert an emergency situation regarding a certain subscriber), 2) determine whether the description for the threat event corresponds to one of a plurality of predefined threat categories (Paragraph 29: the system of the present invention can automatically identify and categorize the abnormal situation), 3) in response to determining the description corresponds to one of the predefined threat categories, generate a standardized threat object for the threat event using the corresponding predefined threat category (Paragraph 29: automatically call the right emergency call-center, in one example, to the police and ambulance for helping the injured subscriber; the system can provide information to the emergency call-center about the present situation of the subscriber and regarding the abnormal event category and real time report from the subscriber’s location), and 4) in response to determining the description does not correspond to one of the predefined threat categories (Paragraph 43: another type of report may be sent to the server from the client is a description of a subscriber where the server needs to interpret the situation out of the user description), 5) process the description using a natural language processing engine to identify one of the predefined threat categories to be assigned (Paragraph 34: server No. 26 will analyze the audio content data and the subscriber’s voice in order to determine and categorize the type and reliability of the emergency situation by using speech to text and sentiment analysis; the notification can be translated from the subscriber’s recorded message into the local language; Paragraph 43: the server can interpret and analyze the situation by machine learning, the server can be “trained” to recognize key words; “entering listening mode” report to start analyzing the received data in order to help determine how the report will be handled), and 6) generate a standardized threat object for the threat event using the predefined threat category identified by the natural language processing engine (Paragraph 43: “key words that will match to the fixed reports”; the machine learning unit can gather and learn additional information from communication device sensors and external databases before the system enters into an emergency mode of operation and classify and categorize the emergency situation).
For claim 12, the claimed direct mapping can be met by the “fixed reports” mentioned in the rejection above.  Also, the server (No. 26) of Koskas can route the emergency situation to the relevant call center by adding subscriber details, current location and other details that can help categorize the emergency situation and provide a full “picture” to the call center (Paragraph 34).
For claim 13, the subscriber communication device (No. 22) has at least one sensor, including a heart rate sensor (No. 114), fingerprint sensor (No. 116), gyroscope (No. 118), accelerometer (No. 120), and GPS (No. 126).
For claim 14, the claimed historical threat data is achieved using the saved data (Paragraph 43) in server databases.  Also, the server (No. 26) of Koskas includes a machine learning unit that will have a constant developing algorithm that decides what information to save and where, what will be analyzed first and compared to what, and when to classify the situation as an emergency and there signal the insights to the right emergency call-center.
For claim 20, the risk analytics system taught by Koskas includes the following claimed subject matter, as noted, 1) the claimed one or more computer-readable storage media is met by the processor (Paragraph 48) that executes a software program that includes program instructions, causing the processor to 2) receive threat events from one or more data sources (Nos. 22, 28) indicating a potential threat to at least one of buildings, building equipment, people, or spaces within a building, each threat event comprising a description (Paragraph 29: system of the present invention can identify passively and automatically assert an emergency situation regarding a certain subscriber), 3) determine whether the description for the threat event corresponds to one of a plurality of predefined threat categories (Paragraph 29: the system of the present invention can automatically identify and categorize the abnormal situation), 4) in response to determining the description corresponds to one of the predefined threat categories, generate a standardized threat object for the threat event using the corresponding predefined threat category (Paragraph 29: automatically call the right emergency call-center, in one example, to the police and ambulance for helping the injured subscriber; the system can provide information to the emergency call-center about the present situation of the subscriber and regarding the abnormal event category and real time report from the subscriber’s location), and 5) in response to determining the description does not correspond to one of the predefined threat categories (Paragraph 43: another type of report may be sent to the server from the client is a description of a subscriber where the server needs to interpret the situation out of the user description), 6) process the description using a natural language processing engine to identify one of the predefined threat categories to be assigned (Paragraph 34: server No. 26 will analyze the audio content data and the subscriber’s voice in order to determine and categorize the type and reliability of the emergency situation by using speech to text and sentiment analysis; the notification can be translated from the subscriber’s recorded message into the local language; Paragraph 43: the server can interpret and analyze the situation by machine learning, the server can be “trained” to recognize key words; “entering listening mode” report to start analyzing the received data in order to help determine how the report will be handled), and 7) generate a standardized threat object for the threat event using the predefined threat category identified by the natural language processing engine (Paragraph 43: “key words that will match to the fixed reports”; the machine learning unit can gather and learn additional information from communication device sensors and external databases before the system enters into an emergency mode of operation and classify and categorize the emergency situation).

Claims 5-10 and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The prior art does not fully teach or suggest pre-processing the historical threat data, the pre-processing comprising filtering historical threat events having a description longer than a first threshold length or filtering historical threat events having a description shorter than a second threshold length.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Muddu et al [U.S. 9,609,009] detect security related anomalies and threats.
Pourmohammad et al [U.S. 10,559,180] identifies a particular threat in a management system.
Pourmohammad et al [U.S. 10,559,181] determines a risk score of an event.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A. TWEEL JR whose telephone number is (571)272-2969.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






JAT
3/1/2021

/JOHN A TWEEL JR/Primary Examiner, Art Unit 2687